DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments, filed April 22, 2022, with respect to the anticipation rejection of claim 1 have been fully considered and are persuasive.  However, upon further consideration, Standke is applied as an obviousness reference under §103.  The Examiner agrees that Standke teaches benefits and drawbacks of various amount of coil overlap (par 69).  The Examiner notes, however, that this disclosure does not set forth any overlap limits or maximums.  Standke does not state that a coil overlap of “half or more” is prohibited.  Standke’s disclosed range of passible overlap ranges is open-ended.  Thus, the skilled artisan would have been motivated to take Standke’s teaching and consider “half or more”.
The art rejection is updated to cite to Ko (US 2017/0237908), which teaches that it is known to place image data communication circuitry into a waterproof container (par 33-34, 41).
The Applicants clarifying comments regarding the specification and claim objections are appreciated.  The objections are withdrawn. 
It is noted that, contrary to the Applicants’ remarks, no changes have been made to claim 4.  Changing its dependency would not be sufficient to overcome the §112(d) rejection.  Defining the type of data (image) does not further limit the structure of the communication device.  The supply unit would remain “configured to perform digital signal processing” regardless of how the data is identified (picture, video, voice, text, etc.).  The Applicants may consider having claim 4 recite the actual imaging device (camera) that produces the image data to be sent to the supply unit.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 does not recite any narrowing structure or functionality.  The claim only appears to describe the type of data that the claim 1 device is “configured to” transmit.  Claims 1 and 4 are apparatus claims; there is no recitation of any explicit functionality of data transmission.  Claim 1 recites that the coils are “configured to transmit data.  The coils are so configured because they are coils that convert wired electricity (that is modulated with data) into a magnetic field (and vice versa).  Naming different data types does not introduce any narrowing structure – the coils (and the supply unit) maintain their original “configuration”.  There are no structure limitations in claim 4 that are not already included in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Standke (US 2016/0118806) in view of Ko (US 2017/0237908).
With respect to claim 1, Standke discloses a communication device/system (fig 4, 7a, c; par 40-49, 66-76) that communicates data with another communication device including another coil, the communication 5device comprising: 
a first coil (714b) configured to transmit data to and from the other coil via a magnetic field; 
a second coil (714c) configured to transmit the data to and from the other coil via a magnetic field; and 
a supply unit (fig 4, item 406; par 42, 97) configured to supply the data to at least one of the first coil and the second 10coil, 
wherein an opening coil surface of the first coil and an opening coil surface of the second coil are disposed such that half or more of the opening surfaces overlap (shown in figs 7a and 7c; see par 69 and explanation below); and
a winding direction of the first coil is opposite to the winding direction of the second coil (see fig 7a; coil 714b is wound counter-clockwise, while coil 714c is wound clockwise).  
Standke discloses two overlapping coils and a data supply unit (see figs 4, 7a and 7c).  Standke discloses that the transmitter can have any number of coils, while four are shown in figure 7a.  Within figure 7A, the winding direction of at least two of the coils are in opposite directions.  
Standke discloses the first and second coils overlap (see par 69).  Standke discloses that the overlap comes with consequences (some good, some bad), but the reference does not place any limits on the overlap range or explicitly state that overlaps of “half or more” are prohibitive.  Standke’s disclosure (par 69) shows that the amount of overlap is a result effective variable.  MPEP §2144.05.  Thus, at the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Standke such that two oppositely wound coils have an overlap of “half or more”.  The motivation for doing so would have been the discovery of an optimum value.  Id.
Standke disclose the communication apparatus, but does not expressly disclose it comprises a waterproof container.  Ko teaches a communication apparatus (that transmits image data) that is placed within a waterproof container (par 33-34, 41).  Standke and Ko are analogous because they are from the same field of endeavor, namely communication apparatuses.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to place the Standke device in a waterproof container, as taught by Ko.  The motivation for doing so would have been to suit the needs of the user.  If a user required a device to be powered and/or communicate while underwater (or in a location where it would get wet), the skilled artisan would have understood the availability of using a waterproof container.  
With respect to claim 4, Standke discloses the device comprises coils “configured to” transmit “image data”.  As noted above, claim 4 does not further limit the structure of claim 1.  Ko also teaches the communication of image data (par 33).
With respect to claim 5, Standke discloses 25the first coil and the second coil transmit the data in a direction substantially orthogonal to a water surface.  Standke’s data is propagated in the Z-axis of figure 7a.  It is commonly known that water surface is horizontal.  Thus, Standke’s Z-axis data transmission is 900 (orthogonal) to any water surface. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Standke in view of Ko and Paladeni (US 2014/0266021).
With respect to claim 3, Standke discloses a communication protocol between the communication device and the another communication device that uses impedance modulation (par 43).  Standke does not expressly disclose the communication protocol performs digital signal processing in accordance with power line communication.  Paladeni discloses a wireless communication device (fig 7; par 63-75) comprising: a communication antenna (714 and/or 716) and a supply unit (708) configured to supply the data to the communication antenna, wherein 
the supply unit is configured to perform digital signal processing on the data (par 64) and convert the data into digitally processed data (redundant) that is supplied to the communication antenna; and 
the digitally processed data is generated by the supply unit in accordance with a communication method of power line communication (see below).
The Applicants state “when the data becomes processed digital data, [it] corresponds to the ‘data generated in accordance with a communication method of power line communication’” (Remarks, page 7).  Thus, it appears that any digitally processed data is “in accordance” with power line communication.  The language of the claim does not require that power line communication is a distinct protocol within the device.  Paladeni discloses a wireless communication system that uses digital signal processing prior to data transmission.  
When combined, Paladeni’s digital signal processor (708) would send its processed data to Standke’s at least one of the first coil and second coil.  The combination and Paladeni are analogous because they are from the same field of endeavor, namely wireless communication devices.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Standke to include a digital signal processor.  The motivation for doing so would have been to the application of a known technique to a know device ready for improvement to yield predictable results.  MPEP §2143(D).
There are only two types of data transmission: analog as digital.  It would appear that Standke’s impedance modulation is digital.  Digital transmission has a sufficient separation between voltages so that distinct bits can be easily identified by the receiver.  Analog transmission does not have steps, but relies on a gradual change in signal level.  The skilled artisan would have been aware of both options and would have either understood that Standke uses digital or been motivated to modify Standke to use digital.  
If the incoming data were in analog, then the skilled artisan would have understood the need for “digital signal processing” prior to transmission.  The claim only broadly names a generic digital signal processor.  As these components (and their use) are known, adding one to Standke would have been within the level of ordinary skill in the art.  
Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836